                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN


RONAN J. KYLES,

              Plaintiff,

      v.                                             Case No. 19-CV-1429

MS. SMITH,
MS. SOLEBURG,
MS. DERUS,
LIZZY TEAGLES, AND
MS. BUESGEN,

              Defendants.


                               SCREENING ORDER


      Plaintiff Ronan J. Kyles, an inmate confined at the Jackson Correctional

Institution, filed a pro se complaint under 42 U.S.C. § 1983 alleging that the

defendants violated his constitutional rights. This order resolves Kyles’s motion for

leave to proceed without prepaying the filing fee and screens his complaint.

      The court has jurisdiction to resolve Kyles’s motion to proceed without

prepaying the filing fee and to screen the complaint in light of Kyles’s consent to the

full jurisdiction of a magistrate judge and the Wisconsin Department of Justice’s

limited consent to the exercise of magistrate judge jurisdiction as set forth in the

Memorandum of Understanding between the Wisconsin Department of Justice and

this court.
   1. Motion for Leave to Proceed without Prepaying the Filing Fee

      The Prison Litigation Reform Act (PLRA) applies to this case because Kyles

was a prisoner when he filed his complaint. See 28 U.S.C. § 1915(h). The PLRA allows

the court to give a prisoner plaintiff the ability to proceed with his case without

prepaying the civil case filing fee. 28 U.S.C. § 1915(a)(2). When funds exist, the

prisoner must pay an initial partial filing fee. 28 U.S.C. § 1915(b)(1). He must then

pay the balance of the $350 filing fee over time, through deductions from his prisoner

account. Id.

      On October 29, 2019, the court ordered Kyles to pay an initial partial filing fee

of $3.73. (ECF No. 7.) Kyles paid that fee on November 18, 2019. The court will grant

Kyles’s motion for leave to proceed without prepaying the filing fee. He must pay the

remainder of the filing fee over time in the manner explained at the end of this order.

   2. Screening the Complaint

      2.1 Federal Screening Standard

      Under the PLRA, the court must screen complaints brought by prisoners

seeking relief from a governmental entity or officer or employee of a governmental

entity. 28 U.S.C. § 1915A(a). The court must dismiss a complaint if the prisoner raises

claims that are legally “frivolous or malicious,” that fail to state a claim upon which

relief may be granted, or that seek monetary relief from a defendant who is immune

from such relief. 28 U.S.C. § 1915A(b).

      In determining whether the complaint states a claim, the court applies the

same standard that applies to dismissals under Federal Rule of Civil Procedure

                                          2
12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017) (citing Booker-El v.

Superintendent, Ind. State Prison, 668 F.3d 896, 899 (7th Cir. 2012)). To state a claim,

a complaint must include “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The complaint must contain

enough facts, accepted as true, to “state a claim for relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads

factual content that allows a court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).

       To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must allege that

someone deprived him of a right secured by the Constitution or the laws of the United

States, and that whoever deprived him of this right was acting under the color of state

law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793, 798 (7th Cir. 2015) (citing

Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009)). The court

construes pro se complaints liberally and holds them to a less stringent standard than

pleadings drafted by lawyers. Cesal, 851 F.3d at 720 (citing Perez v. Fenoglio, 792

F.3d 768, 776 (7th Cir. 2015)).

       2.2 Kyles’s Allegations

       Kyles alleges that on August 24, 2019, he had a verbal misunderstanding about

visitation rights with defendant Ms. Smith, who is a social worker. Kyles was told

that it takes three weeks to a month for a visit to be approved and that his visitation

request had been pending for ten days. After the misunderstanding, Ms. Smith sent

                                             3
Kyles’s visitation forms to defendant Ms. Soleburg, who is also a social worker. Ms.

Smith allegedly told Ms. Soleburg about the misunderstanding, and both defendants

“unprofessionally plot[ted] to get back at Plaintiff Kyles by having his visits denied.”

(ECF No. 1 at 2.)

      On September 2, 2019, Kyles transferred to a different unit. One week later,

he asked Ms. Soleburg about his pending visits and she said that she was not going

to do anything about Kyles’s visits because of the altercation he had with Ms. Smith.

      Kyles explained the situation to defendant Ms. Derus, who is a unit manager,

who told him that he would receive a conduct report/ticket and that she would “deny

[Kyles’s] visits anyway.” (Id.) Kyles explained to Ms. Derus that she and the other

defendants were holding a personal vendetta against him and that they cannot deny

him visits because he is not a security risk under prison visitation policy.

      Kyles also explained to defendants Deputy Warden Buesgen and Warden Ms.

Lizzy Teagles that he retains his constitutional rights, to the extent that they do not

conflict with his status as a prisoner.

      For relief, Kyles seeks $100,000 from each defendant for emotional and

unnecessary stress. He also wants the defendants to be fired/terminated without pay.

      2.3    Analysis

      Generally, prisoners have no independent constitutional right to visitation or

to particular forms of visitation, including contact visitation, and prison officials have

considerable discretion in determining the time, place, duration and conditions of

visitation. Ky. Dep’t of Corr. v. Thompson, 490 U.S. 454, 460 (1989) (“Respondents do

                                            4
not argue—nor can it seriously be contended, in light of our prior cases—that an

inmate’s interest in unfettered visitation is guaranteed directly by the Due Process

Clause [of the Fourteenth Amendment].”). However, prisoners do retain some right

of intimate association while incarcerated, although that “freedom of association is

among the rights least compatible with incarceration” and “[s]ome curtailment of that

freedom must be expected in the prison context.” Overton v. Bazzetta, 539 U.S. 126,

131 (2003). “[P]rison officials may violate the Constitution by permanently or

arbitrarily denying an inmate visits with family members in disregard of the factors”

that balance “the inmate’s interests against legitimate penological objectives.”

Easterling v. Thurmer, 880 F.3d 319, 323 and n.6 (7th Cir. 2018).

      Kyles’s allegations that Ms. Smith, Ms. Soleburg and Ms. Derus unreasonably

denied his requests for visitation with his family and children implicate his

constitutional rights under the First and Fourteenth Amendments. However, Kyles

cannot proceed against Deputy Warden Buesgen and Warden Teagles because he

does not allege that they had any personal involvement in the decision to deny his

visitation requests. See Burks v. Raemisch, 555 F.3d 592, 595-96 (7th Cir. 2009)

(section 1983 liability limited to individuals who are personally responsible for a

constitutional violation).

3. Kyles’s Request to Add Parties

      Kyles has filed a letter requesting to add two defendants to this case. (ECF No.

8.) He states that the two individuals – Ms. Rollins and Ms. Smetana – agreed with



                                          5
the other defendants to unreasonably restrict his visitation. Kyles has not filed a

proposed amended complaint.

      Kyles is advised that he must file an amended complaint if wants to proceed

against new defendants. See Civil L.R. 15(a) (E.D. Wis.). The court is enclosing a copy

of its complaint form and instructions. Kyles must list all of the defendants in the

caption of his amended complaint. He should use the spaces on pages two and three

to allege the key facts that give rise to the claims he wishes to bring, and to describe

which defendants he believes committed the violations that relate to each claim. The

amended complaint takes the place of the prior complaint and must be complete,

without reference to his prior complaint.

      If Kyles files an amended complaint, the court will screen it under 28 U.S.C.

§ 1915A.

4. Conclusion

      THEREFORE, IT IS ORDERED that Kyles’s motion for leave to proceed

without prepaying the filing fee (ECF No. 2) is GRANTED.

      IT IS FURTHER ORDERED that defendants Teagles and Buesgen are

DISMISSED.

      Under an informal service agreement between the Wisconsin Department of

Justice and this court, a copy of the complaint and this order have been electronically

transmitted to the Wisconsin Department of Justice for service on defendants Ms.

Smith, Ms. Soleburg, and Ms. Derus. It is ORDERED that, under the informal



                                            6
service agreement, those defendants shall file a responsive pleading to the complaint

within 60 days.

      IT IS FURTHER ORDERED that the agency having custody of Kyles shall

collect from his institution trust account the $346.27 balance of the filing fee by

collecting monthly payments from Kyles’s prison trust account in an amount equal to

20% of the preceding month’s income credited to Kyles’s trust account and forwarding

payments to the Clerk of Court each time the amount in the account exceeds $10 in

accordance with 28 U.S.C. § 1915(b)(2). The payments shall be clearly identified by

the case name and number assigned to this case. If Kyles is transferred to another

county, state, or federal institution, the transferring institution shall forward a copy

of this order along with his remaining balance to the receiving institution.

      IT IS FURTHER ORDERED that a copy of this order be sent to the officer

in charge of the agency where Kyles is confined.

      IT IS FURTHER ORDERED that the parties may not begin discovery until

after the court enters a scheduling order setting deadlines for discovery and for filing

dispositive motions.

      IT IS FURTHER ORDERED that plaintiffs who are inmates at Prisoner

E-Filing Program institutions1 must submit all correspondence and case filings to

institution staff, who will scan and e-mail documents to the court. Plaintiffs who are



1
  The Prisoner E-Filing Program is mandatory for all inmates of Green Bay
Correctional Institution, Waupun Correctional Institution, Dodge Correctional
Institution, Wisconsin Secure Program Facility, Columbia Correctional Institution,
and Oshkosh Correctional Institution.
                                       7
inmates at all other prison facilities must submit the original document for each filing

to the court to the following address:

                           Office of the Clerk
                           United States District Court
                           Eastern District of Wisconsin
                           362 United States Courthouse
                           517 E. Wisconsin Avenue
                           Milwaukee, Wisconsin 53202

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS.

It will only delay the processing of the matter.

       Kyles is further advised that failure to make a timely submission may result

in the dismissal of this case for failure to prosecute. In addition, the parties must

notify the Clerk of Court of any change of address. Failure to do so could result in

orders or other information not being timely delivered, thus affecting the legal rights

of the parties.

       IT IS FURTHER ORDERED that the Clerk’s Office mail Kyles a prisoner

complaint form along with this order.

       Dated at Milwaukee, Wisconsin this 11th day of December, 2019.




                                               WILLIAM E. DUFFIN
                                               U.S. Magistrate Judge




                                           8
